Per Curiam.

In consolidated proceedings (1) to further discipline a suspended attorney and (2) by the said attorney for reinstatement, the petitioner moves to confirm in part and disaffirm in part the report of Harold M. Spitzer, Esq., Special Referee, to whom the proceedings had been referred for hearing and report. The respondent, who was previously suspended for a period of two years after having been found guilty on charges other than those forming the basis of the instant disciplinary proceeding (35 AD2d 440), cross-moves to confirm in part and disaffirm in part the said report. The respondent was admitted to the Bar by this court on March 27, 1957 under the name of John Owen Hughes.
The Special Referee found the respondent guilty of illegally possessing two automatic pistols which he had failed to register as an amendment to his existing permit, one of which pistols he had provided to another person; knowingly, and without a legal or ethical reason, concealing knowledge regarding a homicide both before and after the fact; representing a person on criminal charges after having revealed that person’s proposed unrelated criminal act before the fact; and being guilty of a conflict of interest in the representation of certain clients.
In regard to the application for reinstatement, the Special Referee found "that respondent has failed to establish that he possesses the requisite character and fitness for an attorney and counselor-at-law.”
That branch of the petitioner’s motion which seeks confirmation of the report in part is granted and that branch of its said motion which seeks disaffirmance is denied. The respon*275dent’s cross motion and application for reinstatement are denied and the Special Referee’s findings are confirmed.
Under the circumstances, we conclude that the respondent should be and he is hereby disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Latham, Christ and Shapiro, JJ., concur.